Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a rotating electric machine, comprising: 
a non-rotating member; a stator fixed to the non-rotating member; 
a field coil fixed to the non-rotating member, disposed on an inner diameter side of the stator, and having an iron core and a winding wound around the iron core; and 
a rotor rotatably disposed between the stator and the field coil, wherein the rotor has, at a portion facing the stator, different radial dimensions with respect to a rotary shaft of the rotor between a one end of the rotor in an extending direction of the rotary shaft and a portion different from the one end in the extending direction.
The closest related electrical machine are the sort that combines both an internal and an external stator, i.e. non-rotating parts with a rotor in between.  An example of this is Kondou et al. (U. S. Patent 9,407,116).  The relevant prior art discovered by the examiner does not include the limitation wherein the rotor has, at a portion facing the stator, different radial dimensions with respect to a rotary shaft of the rotor between a one end of the rotor in an extending direction of the rotary shaft and a portion different from the one end in the extending direction.
Claim 1 is considered non-obvious with respect to the closest related prior art. 
Claims 2-4 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 7, 2022